166 P.3d 575 (2007)
214 Or. App. 471
STATE of Oregon, Plaintiff-Respondent,
v.
Leroy Edwin THOMPSON, Defendant-Appellant.
F13291; A132620.
Court of Appeals of Oregon.
Submitted on Record and Briefs July 6, 2007.
Decided August 15, 2007.
Rankin Johnson IV filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Anna M. Joyce, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and BREWER, Chief Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant was convicted on one count of first-degree sexual abuse, ORS 163.427, and one count of third-degree sexual abuse, ORS 163.415. On appeal, defendant asserts that the trial court erred in imposing a compensatory fine of $1,000. Defendant asserts that no evidence was presented to support such a fine. The state concedes that such fines may not be imposed in the absence of evidence that, in this case, the victim has actually suffered a pecuniary loss. We find the state's concession to be well-taken and, consequently, accept it. See State v. Donahue, 165 Or.App. 143, 995 P.2d 1202 (2000).
Compensatory fine vacated; remanded for resentencing; otherwise affirmed.